Citation Nr: 1644584	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  13-10 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for status post closed skull fracture.

4.  Entitlement to an initial disability rating in excess of 30 percent prior to August 21, 2012, and in excess of 50 percent thereafter for major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 2005 to June 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and an October 2009 rating decision issued by the VA RO in Los Angeles, California.  The VA RO in Los Angeles, California is currently the Agency of Original Jurisdiction.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

As an initial matter, the Board notes that the Veteran has sought treatment for his claimed disabilities at the Loma Linda VA Medical Center (VAMC) and the Victorville Community Based Outpatient Center (CBOC).  The earliest treatment record from the Loma Linda VAMC associated with the evidence before the Board is dated in December 2008 and it does not indicate that the Veteran was seeking to establish care, which suggests there are prior VA treatment records.  This treatment note reflects that the Veteran was to scheduled begin a depression management group at the Victorville CBOC in February 2009 and that a primary care physician was to be assigned to the Veteran at that facility as well; however, the earliest treatment records from the Victorville CBOC associated with the evidence before the Board are dated in November 2009.  Moreover, in his April 2013 VA Form 9, the Veteran indicated he continued his healthcare treatment "immediately post-service" at the VA clinic located in Victorville, California in 2008.  The Veteran separated from active duty in June 2008.  Based on the foregoing, the Board finds that not all of the Veteran's VA treatment records are associated with the evidence before the Board and that a remand is required to obtain all outstanding medical records from the Loma Linda VAMC, Victorville CBOC, and any other VA medical facilities where the Veteran has sought treatment.

With regard to the Veteran's claim for entitlement to service connection for status post closed skull fracture, the Board finds additional development is required.  Notably, this claim stems from an injury that occurred in December 2006 when the Veteran was elbowed in the cheek during a basketball game, resulting in a minimally displaced left malar complex fracture.  For clarification purposes, the Board notes that the Veteran's claim for service connection for status post closed skull fracture is separate and distinct from a January 2008 incident where the Veteran experienced a blow his right jaw and shoulder blade.  As a result of the January 2008 incident, service connection is in effect for status post jaw fracture with temporomandibular joint dysfunction, a traumatic brain injury, and migraine headaches.

The Veteran was afforded VA examinations in February 2009 and August 2012 in response to his claim for service connection for status post closed skull fracture.  Radiological imaging performed at both examinations revealed no residual fracture abnormality; no neurological testing was performed at either examination.  The Veteran's service treatment records reflect that following the December 2006 incident he experienced numbness in his left cheek and continued to report numbness through at least January 2007.  The Veteran attended a private examination with J. H., M.D. in December 2006 and a January 2007 letter to the Fairchild Air Force Base from Dr. J. H. indicates the Veteran was advised that, "it could take weeks or months for his numbness to resolve but fortunately permanent numbness is uncommon."  At an August 2012 VA examination, the Veteran reported that he experienced six months of numbness in his face following the December 2006 incident and that he continues to experience numbness in his face during the winter months.  Based on the foregoing, the Board finds the Veteran must be afforded a neurological examination to determine if any numbness of his face found is due to his status post closed skull fracture.

With regard to the Veteran's claim for entitlement to service connection for hypertension, a February 2009 VA examination did not reveal the presence of hypertension, and therefore, no medical opinion was provided.  VA treatment records dated in March 2013 now demonstrate that the Veteran has a current diagnosis.  As such, a remand is required to obtain a medical opinion regarding the etiology of the Veteran's diagnosed hypertension.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  Additionally, the Veteran alleged in his December 2009 Notice of Disagreement that he was told by his doctors that his high blood pressure may have been caused by his service-connected depression or by the "pain [he has] in his jaw and head."  Significantly, service connection is in effect for status post jaw fracture with temporomandibular joint dysfunction, a traumatic brain injury, and migraine headaches.  Accordingly, opinions regarding secondary service connection must also be obtained.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include all VA treatment records from June 2008 to the present from the Loma Linda VAMC, the Victorville CBOC, and any other VA facilities where the Veteran has sought medical treatment.

2.  Then, obtain a medical opinion regarding the etiology of the Veteran's hypertension from a qualified medical professional.  Following a review of relevant records and lay statements, the medical professional should state an opinion as to whether there is a 50 percent probability or greater that the Veteran's hypertension:

(a)  originated during his period of active service or is otherwise etiologically related to his active service; or 

(b)  was caused or permanently worsened by his service-connected status post jaw fracture with temporomandibular joint dysfunction with traumatic brain injury, migraine headaches; and/or his service-connected depression.

If the medical professional believes that the hypertension was permanently worsened by service-connected disability or disabilities, the medical professional should attempt to identify the baseline level of disability that existed prior to the onset of aggravation and the extent of disability that is attributable to aggravation.

A complete rationale for all opinions rendered is required.  If the medical professional is unable to provide any required opinion, he or she should explain why.  If he or she cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

A new examination of the Veteran should only be performed if the medical professional providing the opinions finds one is necessary.

3.  Afford the Veteran VA examination by a physician with sufficient expertise to determine whether he has any numbness of the face found and, if so, whether it is a residual of his status post closed skull fracture.  All pertinent evidence of record must be made available to and reviewed by the examiner, to include a copy of this remand.  Any indicated studies should be performed.

Based on a clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to state an opinion as to whether there is a 50 percent probability or greater that any numbness of the face began in or is otherwise etiologically related to the Veteran's active service, to include as due to a December 2006 incident resulting in a minimally displaced left malar complex fracture.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

